State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 30, 2014                   518114
________________________________

In the Matter of EDWARD WHITE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision, et al.,
                    Respondents.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., Stein, Garry, Egan Jr. and Devine, JJ.

                             __________


     Edward White, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Commissioner of Corrections
and Community Supervision which found petitioner guilty of
violating certain prison disciplinary rules.

      An inmate who was housed in the cell next to petitioner's
was stabbed by another inmate and seriously injured. The
stabbing occurred on the cellblock near petitioner's cell while
petitioner was locked in. Through confidential sources,
correction officials learned that, after the stabbing, petitioner
displayed an ice-pick type weapon and verbally threatened the
victim. As a result, he was charged in a misbehavior report with
engaging in violent conduct, making threats and possessing a
weapon. Following a tier III disciplinary hearing, the violent
                              -2-                518114

conduct charge was dismissed, but petitioner was found guilty of
the remaining charges. The determination was later affirmed on
administrative appeal and this CPLR article 78 proceeding ensued.

      We confirm. The detailed misbehavior report, testimony of
the correction sergeant who prepared it and confidential
information considered by the Hearing Officer in camera provide
substantial evidence supporting the determination of guilt (see
Matter of Best v Larkin, 116 AD3d 1306, 1307 [2014]; Matter of
Jones v Prack, 114 AD3d 985, 985 [2014]). Contrary to
petitioner's claim, the Hearing Officer made an independent
assessment of the reliability of the confidential information
based upon his interview with the correction sergeant, who
conducted the investigation (see Matter of Rossi v Fischer, 118
AD3d 1213, 1213-1214 [2014]), and the corroborating evidence
disclosed during the course of the investigation (see Matter of
Best v Larkin, 116 AD3d at 1307). Moreover, as a number of
witnesses testified that they did not observe petitioner brandish
a weapon or threaten the victim, the Hearing Officer did not err
in denying, as redundant, petitioner's request for another inmate
witness who was to give similar testimony (see Matter of Williams
v Prack, 114 AD3d 979, 980 [2014]; Matter of Thorpe v Fischer, 67
AD3d 1101, 1102 [2009]). In view of the foregoing, we find no
reason to disturb the determination of guilt.

      Lahtinen, J.P., Stein, Garry, Egan Jr. and Devine, JJ.,
concur.
                              -3-                  518114

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court